


Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
FIRST AMENDMENT TO COLLABORATION AGREEMENT
This First Amendment to the Collaboration Agreement (this “Amendment”) is made
as of August __, 2014 (the “Effective Date”), by and among [***], a Delaware
corporation (“[***]”) and PDI, INC., a Delaware corporation (“PDI”). Each of
[***] and PDI are referred to herein as a “Party” and together as the “Parties.”
STATEMENT
A.[***] and PDI entered into a Collaboration Agreement dated as of August 19,
2013 (the “Collaboration Agreement”).
B.The Parties desire to amend the Collaboration Agreement and Exhibit A thereto.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, PDI and [***] hereby agree as follows:
1.Definitions.
“Company GAAP Liabilities” means, without duplication, all liabilities of the
Company as of the Closing Date (i) for Indebtedness (as defined in the Stock
Purchase Agreement) or (ii) that would have been disclosed on a balance sheet of
the Company prepared according to GAAP as of the Closing Date, including without
limitation accounts payable, accrued but unpaid expenses, and other liabilities,
but excluding any outstanding balance of the [***] Loan.
“Joinder” has the meaning set forth in Section 14 of this Amendment.
“[***] Loan” shall mean that certain loan made by Buyer to Seller in the total
amount of $[810,000] pursuant to the terms set forth in a certain promissory
note, loan agreement and security agreement, each dated March 18, 2014.
“[***] Shareholders” has the meaning set forth in Section 14 of this Amendment.
“Updated Year End Financial Statements” has the meaning set forth in Section
3.5(b) of the Collaboration Agreement.
“Updated Interim Financial Statements” has the meaning set forth in Section
3.5(b) of the Collaboration Agreement.
“Updated Representations” has the meaning set forth in Section 3.5(b) of the
Collaboration Agreement.

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



All capitalized words used but not otherwise defined in this Amendment shall
have the meaning ascribed thereto in the Collaboration Agreement.
2.Amendment to Section 1.1.
a.
The definition of Anniversary Date in Section 1.1 of the Collaboration Agreement
is hereby deleted and replaced in its entirety with the following:

“Anniversary Date” means August 19, 2014.
b.
The definition of Commercialization in Section 1.1 of the Collaboration
Agreement is hereby deleted and replaced in its entirety with the following:

“Commercialization” means [***] Validation.
c.
The definition of PDI Commercialization Expenses in Section 1.1 of the
Collaboration Agreement is hereby deleted and replaced in its entirety with the
following:

“PDI Commercialization Expenses” has the meaning set forth in Section 2.1.
d.
The definition of Stock Purchase Price in Section 1.1 of the Collaboration
Agreement is hereby deleted and replaced in its entirety with the following:

“Stock Purchase Price” has the meaning set forth in Section 3.5(a).
e.
The definitions of the following terms shall be deleted in their entirety:

i.
Closing Conditions

ii.
Commercial Reimbursement Milestone Payment

iii.
Cornell Adjustment Amount

iv.
Cornell Rights

v.
Established Commercial Reimbursement Amount

vi.
Established Medicare Reimbursement Amount

vii.
IP Clearance

viii.
JS Genetics JV Agreement

ix.
Medicare Reimbursement Milestone Payment

x.
Milestone Payment


2
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



xi.
NY CLIA Approval

xii.
Option Conditions

xiii.
[***] Put Option

xiv.
[***] Put Option Expiration Date

xv.
Sensitivity Milestone Payment

xvi.
Sensitivity Rating

xvii.
Specificity Milestone Payment

xviii.
Specificity Rating

xix.
Third Party Infringement

3.Amendment to Article 2. Article 2 of the Collaboration Agreement shall be
deleted and replaced in its entirety with the following:
Article 2
[***] VALIDATION


2.1 [***] VALIDATION. During the term of the Collaboration Agreement, the
Parties will use, and, if appropriate, will cause their Affiliates (including,
in the case of PDI, JS Genetics, Inc.) to use, commercially reasonable efforts
to achieve Commercialization, but in no event shall PDI be obligated to expend
in excess of $500,000, in the aggregate (including amounts expended by PDI to
achieve “Commercialization” as such term was defined in the Collaboration
Agreement prior to this Amendment), in connection with PDI’s performance of
mutually agreed-upon activities in furtherance of achieving Commercialization
(such amount actually expended, whether greater or less than $500,000, the “PDI
Commercialization Expenditures”).


4.Amendment to Sections 3.2, 3.3 and 3.4. Sections 3.2, 3.3 and 3.4 of the
Collaboration Agreement shall be deleted in their entirety.
5.Amendment to Section 3.5. Section 3.5 of the Collaboration Agreement shall be
deleted and replaced in its entirety with the following:
3.5 STOCK PURCHASE AGREEMENT; PURCHASE PRICE; CLOSING.
(a)    In connection with the closing of the sale and purchase of the Shares
(the “Closing”) following the exercise of the PDI Call Option (the
“Acquisition”), each of the Parties shall execute and deliver a stock purchase
agreement in form and substance attached hereto as Exhibit A (the “Stock
Purchase Agreement”). Any such Acquisition shall be accomplished pursuant to the
terms of the Stock Purchase Agreement at a purchase price equal to Three

3
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Million Dollars ($3,000,000) minus the aggregate amount of Company GAAP
Liabilities (collectively, the “Stock Purchase Price”). In addition, at the time
of Closing, the then outstanding amount of the [***] Loan shall be reduced to
zero. For the avoidance of doubt, if there is no Closing, nothing herein shall
be construed to reduce or eliminate the outstanding amount of the [***] Loan.
(b)    Within ten (10) business days following receipt by [***] of PDI’s written
notice of its intent to exercise the PDI Call Option pursuant to Section 3.1,
[***] shall provide updates to the disclosures to the representations contained
in Exhibit B hereto pursuant to Section 4.6 of the Stock Purchase Agreement,
including without limitation, (i) internal unaudited statement of liabilities as
of and for the fiscal year ended on the most recent December 31st (the “Updated
Year End Financial Statements”) and (ii) internal unaudited statement of
liabilities as of the end of the most recent completed fiscal month and for the
period beginning on the most recent January 1st and ending on the last day of
the most recent completed fiscal month (the “Updated Interim Financial
Statements”) that set forth the then current aggregate amount of Company GAAP
Liabilities and the [***] Loan (the “Updated Representations”). The definition
of the term “Financial Statements” in Exhibit B hereto shall hereby be revised
to include the Updated Year End Financial Statements and the Updated Interim
Financial Statements. The Updated Representations will be attached as Exhibit
4.6(b) to the Stock Purchase Agreement.
(c)    The Closing of the Acquisition shall take place at the office of Norris,
McLaughlin & Marcus, P.A. (or such other place as may be agreed to by the
Parties in writing), at 10:00 a.m. local time, on a date to be specified by the
parties (the “Closing Date”), which date shall be no later than fifteen (15)
Business Days following the exercise of the PDI Call Option, or such sooner date
as the Parties may agree.
6.Amendment to Article 4. Article 4 of the Collaboration Agreement shall be
deleted in its entirety.
7.Amendment to Section 5.1. The first sentence of Section 5.1 as well as Section
5.1(a) and Section 5.1(b) of the Collaboration Agreement shall be deleted and
replaced in their entirety with the following:
5.1    ROYALTY PAYMENTS. Subject to the terms hereof, if (and only if) the
Closing of the Acquisition occurs following exercise of the PDI Call Option,
then PDI shall pay [***] for further distribution to the [***] Shareholders
royalty payments in accordance with the terms set forth below (collectively, the
“Royalty Payments”).
(a)    A royalty based on the Net Revenue for each calendar year beginning
January 1, 2015, by PDI and/or its Affiliate(s) as follows:
(i)
5.5% on such Net Revenue up to and equal to $50 million in each such calendar
year;

(ii)
7.5% on such Net Revenue greater than $50 million and up to and equal to $100
million in each such calendar year; and


4
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



(iii)
9.5% on such Net Revenue greater than $100 million in each such calendar year.

(b)    Reserved.
8.Amendment to Section 8.3. Section 8.3 of the Collaboration Agreement shall be
deleted and replaced in its entirety with the paragraph below.
[***] will give written notice to PDI, as promptly as reasonably possible upon
becoming aware of: (i) any fact, change, condition, circumstance, event,
occurrence or non-occurrence or development that has caused or is reasonably
likely to cause any of the representations and warranties in this Agreement to
be untrue or inaccurate in any material respect at any time after the Effective
Date and prior to the Closing, or to cause a Material Adverse Change (ii) any
material failure on its part to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder, or (iii) the
institution of or the threat of institution of any Legal Proceeding against
[***] or any of the [***] Shareholders related to this Agreement or the
transactions contemplated hereby; provided that the delivery of any notice
pursuant to this Section 8.3 shall not limit or otherwise affect the remedies
available hereunder to PDI or the representations or warranties of [***].
9.Amendment to Section 8.5. Section 8.5 of the Collaboration Agreement shall be
deleted and replaced in its entirety with the paragraph below.
In the event any Legal Proceeding is commenced by any Governmental Body or third
party before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an Order would (i) prevent consummation of any of the Acquisition or other
transactions contemplated by this Agreement, (ii) cause the Acquisition or the
other transactions contemplated by this Agreement to be rescinded following
consummation or (iii) affect adversely the right of PDI to own the Shares and to
control [***], [***] agrees, at PDI’s written request, to cooperate with PDI and
use all commercially reasonable efforts to defend such Legal Proceeding and, if
an Order is issued in any such Legal Proceeding, to use all commercially
reasonable efforts to have such Order lifted.
10.Amendment to Sections 10.2(b) and 10.2(c). Sections 10.2(b) and 10.2(c) of
the Collaboration Agreement shall be deleted and replaced in their entirety with
paragraphs (b) and (c) below, respectively. For the avoidance of doubt, this
amendment to Section 10.2(c) shall not require the payment of any Extension Fee.
(b)
[***] shall have the right to terminate this Agreement, at any time prior to the
exercise of the PDI Call Option, upon forty five (45) days’ prior written notice
to PDI, in the event that Commercialization is achieved and PDI neither has
exercised the PDI Call Option nor elects to so exercise before the expiration of
such 45-day termination notice period. In the event of such termination, [***]
shall be obligated to pay PDI the sum of (i) One Million Five Hundred Thousand
Dollars ($1,500,000), plus (ii) the PDI Commercialization Expenditures, the
aggregate of such amounts to be paid


5
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



pursuant to a promissory note identical to the Promissory Note except that the
principal amount shall be the amount stated in this paragraph. If
Commercialization is achieved after the Extension Fee is paid, and if thereafter
a Closing occurs, then the Stock Purchase Price due at Closing shall be reduced
by the amount of the Extension Fee.
(c)    [***] shall have the right to terminate this Agreement on or after March
31, 2015 upon thirty (30) days’ prior written notice to PDI, in the event that
Commercialization is not achieved by March 31, 2015, provided, that PDI neither
has exercised the PDI Call Option nor elects to so exercise before the
expiration of such 30-day termination notice period. In the event of such
termination, [***] shall be obligated to pay PDI the sum of One Million Dollars
($1,000,000) pursuant to a promissory note identical to the Promissory Note
required by Section 10.2(a). PDI shall have the right to extend until September
30, 2015 the effective date of termination under this Section 10.2(c) by making
a payment to [***] of Five Hundred Thousand Dollars ($500,000) (the “Extension
Fee”) before the expiration of such 30-day termination notice period. If the
Extension Fee is paid, and if thereafter a Closing occurs, then the Stock
Purchase Price due at Closing shall be reduced by the amount of the Extension
Fee. Payment of the Extension Fee, and the resulting extension of the effective
date of termination, shall not prevent PDI from exercising its rights to
terminate under Section 10.2(a) during such extended termination period.
11.Amendment to Section 10.2(g). Section 10.2(g) of the Collaboration Agreement
shall be deleted and replaced in its entirety with the paragraph below.
(g)    On the date that is the second anniversary date of the Effective Date,
this Agreement, if not previously terminated in accordance with its terms, shall
automatically terminate if, prior to such date, PDI has not exercised the PDI
Call Option.
12.Amendment to Exhibit A. Exhibit A to the Collaboration Agreement is hereby
deleted and replaced in its entirety with Exhibit A hereto.
13.Joinder. The Parties desire that each of the shareholders of [***] (the
“[***] Shareholders”) execute a Shareholder Joinder in the form attached hereto
(the “Joinder”) and join in this Amendment for the limited purposes set forth
therein. If any [***] Shareholder has not executed the Joinder concurrently with
the Parties’ execution of this Amendment, then [***] shall use commercially
reasonable efforts to obtain the signature of such [***] Shareholder on the
Joinder within 30 days after the Effective Date. The failure of any [***]
Shareholder to execute the Joinder shall not adversely affect the enforceability
of the Amendment as against the Parties or any other [***] Shareholder, and this
Amendment shall be enforceable against each [***] Shareholder that has executed
the Joinder even if one or more of the other [***] Shareholders fails to execute
the Joinder.
14. No Defaults. Each Party represents and warrants that it is not aware of any
default by the other party under the Collaboration Agreement.

6
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------




15. Inconsistencies. In the event of any inconsistencies between this Amendment
and the Collaboration Agreement, the provisions of this Amendment shall prevail.
Except as modified herein, all of the terms and conditions of the Collaboration
Agreement remain in full force and effect.
16. Continued Validity of Collaboration Agreement. Except as amended hereby, the
Collaboration Agreement shall continue in full force and effect as originally
constituted and is ratified and affirmed by the parties hereto.
17. Counterparts. For the convenience of the Parties, this Amendment may be
executed in counterparts and by facsimile or email exchange of pdf signatures,
each of which counterpart shall be deemed to be an original, and both of which
taken together, shall constitute one agreement binding on the Parties.
[signature page follows]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to the
Collaboration Agreement to be executed the day and year first above written.
[***]


By:___________________________


Print Name:_____________________


Title:__________________________






PDI, INC.


By:                  


Print Name:__________________________


Title: :______________________________




 
 




8
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



Shareholder Joinder


Each of the undersigned, having executed a Shareholder Joinder to the
Collaboration Agreement for the limited purposes as set forth in such
Shareholder Joinder to the Collaboration Agreement, hereby joins in the
foregoing First Amendment to the Collaboration Agreement for the limited
purposes set forth in this Shareholder Joinder. In order to induce PDI to enter
into the First Amendment to the Collaboration Agreement, each of the undersigned
hereby consents to such Amendment in its entirety, agrees to be bound by the
provisions of such Amendment as if he or she were each individually a party to
the Amendment, and consents to the specific enforcement of the Collaboration
Agreement, as amended by the First Amendment to the Collaboration Agreement,
against himself or herself.


Except with respect to the terms of the Collaboration Agreement that are
specifically amended by the foregoing First Amendment to the Collaboration
Agreement, the Collaboration Agreement (and the Shareholder Joinder thereto)
shall continue in full force and effect as originally constituted.


This Shareholder Joinder is binding on each of the signatories hereto, and shall
be enforceable against each of the undersigned whether or not one or more of the
other [***] Shareholders fails to execute this Shareholder Joinder.
Each of the undersigned agree and acknowledge that their respective counsel have
reviewed, or have had the opportunity to review, this Shareholder Joinder and
the terms herein.


IN WITNESS WHEREOF, the undersigned hereto have executed this Shareholder
Joinder as of the Effective Date of the First Amendment to the Collaboration
Agreement.




____________________
[***]


____________________
[***]


____________________
[***]


____________________
[***]




9
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 






[Exhibit A to First Amendment to Collaboration Agreement]


STOCK PURCHASE AGREEMENT


Dated as of ______ __, ____


By and Among
[PDI, INC.], Buyer
And the Shareholders of
[***], Sellers






TABLE OF CONTENTS
Article 1 DEFINITIONS 1
1.1Definitions1
1.2Construction6
1.3Headings6
1.4Number and Gender6
1.5Knowledge6
1.6Statutes6
1.7“Including”, “Herein” and References6
Article 2 PURCHASE AND SALE; CLOSING7
2.1Purchase and Sale of Shares7
2.2Purchase Price7
2.3Closing; Closing Date8
2.4Deliveries at the Closing8
2.5Conditions to the Sellers’ Obligations at Closing8

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------




Article 3 REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION8
3.1Representations and Warranties of the Sellers8
3.2Representations and Warranties of the Buyer10
Article 4 REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY11
4.1Organization, Qualification, and Corporate Power11
4.2Authorization of Transaction11
4.3Capitalization12
4.4Noncontravention12
4.5Brokers’ Fees13
4.6Other Matters13
4.7Performance under Collaboration Agreement13
Article 5 POST-CLOSING COVENANTS13
5.1Access to Records13
5.2Litigation Support14
5.3Non-Competition; Non-Solicitation14
5.4Confidentiality15
5.5Tax Matters15
Article 6 DELIVERABLES AT CLOSING18
6.1Sellers’ Deliverables18
6.2Buyer’s Deliverables19
Article 7 REMEDIES FOR BREACHES OF THIS AGREEMENT19
7.1Survival of Representations and Warranties19
7.2Indemnification of Buyer20
7.3Indemnification of Sellers20
7.4Limitations on Indemnification for Breaches of Representations and
Warranties21
7.5Notice of Claim22
7.6Third Person or Governmental Body Claims22
7.7Purchase Price Adjustment23
7.8Calculation of Losses23
7.9No Contribution23
7.10Offset Rights24
Article 8 MISCELLANEOUS24

i

--------------------------------------------------------------------------------




8.1Seller Representative4
8.2Press Releases and Public Announcements25
8.3No Third-Party Beneficiaries25
8.4Entire Agreement25
8.5Succession and Assignment26
8.6Counterparts26
8.7Notices26
8.8Governing Law27
8.9Submission to Jurisdiction; Consent to Service of Process27
8.10Amendments and Waivers28
8.11Severability28
8.12Expenses29
8.13Further Assurances29
8.14Release    29
8.15Incorporation of Exhibits    29



ii

--------------------------------------------------------------------------------




Exhibits
Exhibit Article 3.1(b)
Consents Required by Sellers

Exhibit Article 3.1(c)
Sellers’ Brokers’ Fees

Exhibit Article 3.1(d)
Agreements regarding Shares

Exhibit Article 3.1(c)
Consents Required by Buyer

Exhibit Article 4.1
Managers, Directors and Officers of Company

Exhibit Article 4.3
Capitalization

Exhibit Article 4.4
Noncontravention

Exhibit Article 4.5
Company’s Brokers’ Fees

Exhibit Article 4.6
Updated Disclosure Exhibits






iii

--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
STOCK PURCHASE AGREEMENT, dated as of ______ __, ____ by and among [PDI, INC., a
Delaware corporation] (the “Buyer”) and the individuals identified on the
signature page hereto (collectively, the “Sellers”).
WHEREAS, Sellers own 100% of the issued and outstanding shares (the “Shares”) of
[***], a Delaware corporation (the “Company”); and
WHEREAS, Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from Sellers, all of each Sellers’ respective Shares, upon the terms and subject
to the conditions set forth in this Agreement, so that the Buyer will become the
owner of all of the issued and outstanding Shares of the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Buyer and the Sellers hereby agree as follows:
Article 1

DEFINITIONS
1.1    Definitions


In this Agreement, the following terms have the meanings specified or referred
to in this Section 1.1 and shall be equally applicable to both the singular and
plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The term “control” (including its correlative meanings “controlled by”
and “under common control with”) means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Agreement” means this Stock Purchase Agreement, including all exhibits hereto,
as it may be amended from time to time.
“Applicable Law” means any United States or foreign statute, law (including the
common law), ordinance, rule, code, or regulation that applies in whole or in
part to, as the case may be, the Company, the Buyer or Sellers or any of their
respective businesses, properties or assets. Any reference to any federal,
provincial, state, local or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.
“Business Day” means any day of the year on which national banking institutions
in New Jersey are open to the public for conducting business and are not
required or authorized to close.
1
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




“Buyer” has the meaning set forth in the first paragraph of this Agreement.
“Buyer Documents” has the meaning set forth in Section 3.2(b).
“Buyer Indemnitees” has the meaning set forth in Section 7.2.
“Claim Notice” has the meaning set forth in Section 7.5(a).
“Closing” has the meaning set forth in Section 2.3.
“Closing Consideration” has the meaning set forth in Section 2.2(a).
“Closing Date” has the meaning set forth in Section 2.3.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collaboration Agreement” means that certain Collaboration Agreement between
PDI, Inc. and the Company, dated August 19, 2013, as amended by the First
Amendment to the Collaboration Agreement, dated August __, 2014 to which this
Agreement is Exhibit A.
“Company” has the meaning set forth in the second paragraph of this Agreement.
“Company Documents” has the meaning set forth in Section Article 4.2.
“Company GAAP Liabilities” means, without duplication, all liabilities of the
Company as of the Closing Date (i) for Indebtedness or (ii) that would have been
disclosed on a balance sheet of the Company prepared according to GAAP as of the
Closing Date, including without limitation accounts payable, accrued but unpaid
expenses, and other liabilities.
“Confidential Information” has the meaning set forth in Section 1 of the
Confidential Disclosure Agreement dated May 7, 2013 between Buyer and the
Company, as applicable to information relating to the businesses and affairs of
the Company.
“Expenses” means all reasonable out-of-pocket expenses incurred in connection
with defending any claim, action, suit or proceeding incident to any matter
indemnified hereunder (including court filing fees, court costs, arbitration or
mediation fees or costs, and reasonable fees and disbursements of legal
counsel).
“Extension Fee” has the meaning set forth in the Collaboration Agreement.
“FIRPTA Certificate” means a statement complying with the relevant provisions of
the Treasury Regulations under Code Section 1445 certifying as to a Seller’s
non-foreign status.
“Fundamental Representations” means the representations Sections 7.1 through 7.5
(inclusive), 7.7, 7.12, and 7.21 of Exhibit B to the Collaboration Agreement.
2




--------------------------------------------------------------------------------




“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Body” means any United States or foreign government, whether
federal, state, municipal or local, or other governmental, legislative,
executive or judicial authority, commission or regulatory body.
“[***]” means [***], an individual and the principal stockholder of the Company.
“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
Ordinary Course (other than the current liability portion of any indebtedness
for borrowed money)); (iii) all obligations of such Person under leases required
to be capitalized in accordance with GAAP; (iv) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (v) all obligations of such Person
under interest rate or currency swap transactions (valued at the termination
value thereof); (vi) the liquidation value, accrued and unpaid dividends,
prepayment or redemption premiums and penalties (if any), unpaid fees or
expenses and other monetary obligations in respect of any redeemable preferred
stock of such Person; (vii) all obligations of any other Persons of the type
referred to in clauses (i) through (vi), the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vii) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Security Interest on any property or asset
of such Person (whether or not such obligation is assumed by such Person).
“Indemnification Threshold” has the meaning set forth in Section 7.4(a).
“Indemnified Party” has the meaning set forth in Section 7.5(a).
“Indemnitor” has the meaning set forth in Section 7.5(a).
“IRS” means the Internal Revenue Service.
“Legal Proceeding” means any action, suit, proceeding, hearing, mediation, claim
(including any counterclaim), notice or other assertion of legal liability or
investigation of, in, or before any Governmental Body or before any arbitrator.
“Litigating Party” has the meaning set forth in Section 5.2.
3
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages (including incidental
damages, but excluding indirect, consequential, exemplary and punitive damages
except to the extent such damages are payable to a third party), reasonable
expenses, deficiencies, debts, adverse claims or other charges (whether in
contract, tort, strict liability or otherwise).
“Material Adverse Change” means any change, effect, event, occurrence or state
of facts that is materially adverse to (a) the business, properties, assets,
financial condition, prospects or results of operations of the Company, taken as
a whole or (b) the ability of the Company to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby; provided,
however, any adverse change, effect or circumstance resulting from general
economic factors affecting the economy as a whole, to the extent that such
factors do not have a disproportionate effect on the Company relative to other
companies operating in the molecular diagnostics industry, that materially
impair the Company’s ability to conduct its operations shall not be deemed in
themselves, either alone or in combination, to constitute, and shall not be
taken into account in determining whether there has been, a Material Adverse
Change.
“Net Closing Payment” has the meaning set forth in Section 2.2(a).
“Ordinary Course” means any transaction relating to the Company which
constitutes an ordinary day-to-day business activity of the Company reasonably
consistent with past practice of the Company.
“Organic Documents” means, with respect to a corporation, such corporation’s
charter or certificate of incorporation and by-laws, or, with respect to a
general or limited partnership, such partnership’s general or limited
partnership agreement, or, with respect to a limited liability company, such
limited liability company’s certificate of formation and operating agreement.
“Parties” means the Buyer and the Sellers, collectively, and “Party” means any
one of them.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or other entity.
“[***] Loan” has the meaning set forth in the Collaboration Agreement.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period ending after the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
“Restricted Business” means any business or other enterprise involved in the
development or commercialization of any products, services or technology for, or
related to, diagnosis of thyroid cancer or diagnosis of kidney rejection.
4
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended.
“Security Interest” means any mortgage, pledge, lien, deed of trust, claim,
lease, option, right of first refusal, easement, servitude, proxy, voting trust
or agreement, transfer restriction under any shareholder or similar agreement,
encumbrance, charge, or other security interest, restriction or limitation.
“Seller Documents” has the meaning set forth in Section 3.1(a).
“Seller Indemnitees” has the meaning set forth in Section 7.3.
“Seller Representative” has the meaning set forth in Section 8.1.
“Sellers” has the meaning set forth in the first paragraph of this Agreement.
“Shares” has the meaning set forth in the recitals of this Agreement.
“Straddle Period” has the meaning set forth in Section 5.5(c)(i).
“Tax” means (i) any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, property, sales, franchise, use,
value added, transfer, gains, capital gains, license, excise, employment,
payroll, withholding, capital, ad valorem, profits, inventory, capital stock,
social security, unemployment, severance, stamp, occupation, estimated or
minimum tax, or any other tax, custom duty, governmental fee or other like
assessment or charge of any kind whatsoever, (ii) any interest, penalty, fine,
addition to tax or additional amount imposed by any Governmental Body in
connection with any item described in clause (i) and (iii) any liability in
respect of any item described in clause (i) or (ii) payable by reason of
contract, assumption, transferee liability, operation of law, Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under law) or otherwise.
“Tax Claim” has the meaning set forth in Section 5.5(f).
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return and declaration of
estimated Tax.
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
“Third Party Claim” has the meaning set forth in Section 7.6(a).
“Total Consideration” means the sum of (i) One Million Five Hundred Thousand
Dollars ($1,500,000), (ii) the PDI Commercialization Expenditures (as defined in
the Collaboration Agreement), (iii) the Closing Consideration and (iv) the
Royalty Payments (as defined in the Collaboration Agreement)


5






--------------------------------------------------------------------------------




“Treasury Regulations” means the U.S. Department of Treasury regulations
promulgated under the Code, including any successor provisions thereto.
1.2.    Construction
The Parties have participated jointly in the negotiation and preparation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
1.3.    Headings
The division of this Agreement into articles, sections, subsections, and
exhibits and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The
article, section, subsection and exhibit headings in this Agreement are not
intended to be full or precise descriptions of the text to which they refer and
are not to be considered part of this Agreement.
1.4.    Number and Gender
In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.
1.5.    Knowledge
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “Knowledge” of a natural Person, it shall be
deemed to refer to knowledge of such Person after due inquiry, and where any
representation or warranty contained in this Agreement is expressly qualified by
reference to the “Knowledge” of a Person that is not an individual, it shall be
deemed to refer to the knowledge after due inquiry of such Person’s directors
and executive officers (including, in the case of the Company, [***]) and all
other officers and managers having responsibility relating to the applicable
matter.
1.6.    Statutes
Unless specified otherwise, reference in this Agreement to a statute refers to
that statute or to any amended or restated legislation of comparable effect.
Reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.
1.7.    “Including”, “Herein” and References
The word “including” means “including without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. All uses of the words
“herein”, “hereto”, “hereof”, “hereby” and “hereunder” and similar expressions
refer to this Agreement and not to any particular section or portion of it.
References to an Article, Section, Subsection or Exhibit refer to the applicable
article, section, subsection or exhibit of this Agreement.
6
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.






--------------------------------------------------------------------------------




Article 2

PURCHASE AND SALE; CLOSING
2.1.    Purchase and Sale of Shares
Upon the terms and subject to the conditions of this Agreement, on the Closing
Date each Seller shall sell, transfer, assign, convey and deliver to Buyer, and
Buyer shall purchase from each Seller, all of such Seller’s Shares, free and
clear of any and all Security Interests.
2.2.    Purchase Price
(a)In consideration for the Shares, at the Closing:
(i)the Buyer will pay to the Sellers at Closing an aggregate amount equal to (x)
Three Million Dollars ($3,000,000), less (y) the sum of (A) any Extension Fee
paid pursuant to the Collaboration Agreement and (B) the amount of any
liabilities identified on Exhibit 2.2(a) and any other Company GAAP Liabilities
(to the extent not paid by the Company prior to the Closing Date), by wire
transfer of immediately available funds to the Sellers (the difference of (x)
minus (y), the “Net Closing Payment”);
(ii)the Buyer will pay the amount of liabilities specified on Exhibit 2.2(a) to
such account or accounts specified by the Company for immediate distribution in
payment of the liabilities set forth on Exhibit 2.2(a); provided, however, that
in no event shall the amounts payable under this Section 2(a)(ii) exceed an
amount equal to Three Million Dollars ($3,000,000) minus the Company GAAP
Liabilities that are not specified on Exhibit 2.2(a); and


(iii)the then outstanding amount of the [***] Loan shall be reduced to zero.


((i), (ii) and (iii) collectively, the "Closing Consideration")
(b)The Buyer shall pay to [***] in his capacity as Seller Representative for
further distribution to the Sellers at the Closing, the Net Closing Payment, by
wire transfer of immediately available funds to the accounts in the United
States specified by [***] in writing to the Buyer at least three (3) Business
Days prior to the Closing.


(c)In the event any Company GAAP Liabilities are identified within two (2) years
after Closing that were not deducted from the Net Closing Payment as required by
Section 2.2(a), Sellers shall reimburse Buyer for each and every such Company
GAAP Liability within five (5) Business Days after receiving the Buyer’s written
demand therefor. Subject to Section 7.4(d), the foregoing does not limit or
modify the indemnification obligations in Article 7.






7
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.








--------------------------------------------------------------------------------






2.3.    Closing; Closing Date
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place concurrently with the execution hereof at the offices of [***]
at [address] (or at such other place as shall be agreed upon by the parties
hereto in writing) at 10:00 a.m. (local time) on the date hereof (the “Closing
Date”), unless another time or date is agreed to in writing by the Parties
hereto.
2.4.    Deliveries at the Closing
At the Closing, (i) the Sellers will deliver to the Buyer the various
certificates, instruments, and documents referred to in Section 6.1 below,
including duly executed instruments of transfer or assignment representing all
of his or her Shares, (ii) the Buyer will deliver to the Sellers the various
certificates, instruments, and documents referred to in Section 6.2 below, and
(iii) the Buyer will deliver to [***] in his capacity as Seller Representative
for further distribution to each of the Sellers the amounts required pursuant to
Section 2.2(b) above.
2.5.    Conditions to the Sellers’ Obligations at Closing
The obligations of the Sellers to sell the Shares to the Buyer at the Closing
are subject to PDI’s full payment of all undisputed invoices, and the Parties’
good faith resolution of all disputed invoices, submitted by [***] to PDI
pursuant to Section 2.1(f) of the Collaboration Agreement.
Article 3

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION


3.1.    Representations and Warranties of the Sellers


Each of the Sellers represents and warrants to the Buyer that, with respect to
himself or herself:
(a)Authorization of Transaction. The Seller has full power and authority to
execute and deliver this Agreement and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Seller in connection with the transactions contemplated by this Agreement
(the “Seller Documents”) and to perform his or her obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Seller Documents will be at or prior to
the Closing, duly and validly executed and delivered by the Seller and (assuming
due authorization, execution and delivery by the Buyer) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, the valid and legally binding obligation of the Seller,
enforceable in accordance with their respective terms and conditions.


8


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.






--------------------------------------------------------------------------------






(b)        Noncontravention.
(i)Except as disclosed in Exhibit 3.1(b), neither the execution and the delivery
of this Agreement nor any of the Seller Documents, nor the consummation of the
transactions contemplated hereby or thereby, will violate any Applicable Law to
which the Seller is subject.


(ii)Except as disclosed in Exhibit 3.1(b), neither the execution and the
delivery of this Agreement nor any of the Seller Documents, nor the consummation
of the transactions contemplated hereby or thereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice or consent under any agreement, contract, lease, license,
instrument, or other arrangement to which the Seller is a party or by which he
or she is bound or to which any of his or her assets are subject. Except as
otherwise disclosed in Exhibit 3.1(b), the Seller does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Person or Governmental Body in connection with the execution and
delivery of this Agreement and the Seller Documents or in order for the Parties
to consummate the transactions contemplated by this Agreement.


(b)Brokers’ Fees. Except as disclosed in Exhibit 3.1(c), the Seller has no
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.


(c)Ownership. Except as disclosed in Exhibit 3.1(d), (i) the Seller holds of
record and owns beneficially his or her Shares, free and clear of any
restrictions on transfer (other than any restrictions under the Securities Act,
state securities laws and restrictions in favor of Buyer pursuant to the
Collaboration Agreement), Security Interests, options, warrants, purchase
rights, contracts, commitments, equities, claims, and demands, and holds no
other rights to acquire any additional capital stock or other equity interests
from the Company, (ii) the Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock or other equity
interests of the Company (other than those in favor of Buyer under this
Agreement and the Collaboration Agreement), (iii) the Seller is not a party to
any voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock or other equity interests of the Company and (iv)
the Seller has the power and authority to sell, transfer, assign and deliver the
Shares, and such delivery will convey to Buyer good and marketable title to such
Shares, free and clear of any and all Security Interests.


(d)No Claims or Disputes. No Seller currently has any claim or dispute with any
other Seller, the Company or any of the Company’s managers or any other Person
of any nature relating in any way to the Company, the business and operations of
the Company or such Seller’s ownership of Shares in the Company, including, but
not limited to, disputes concerning wages, taxes and distributions. There is no
Legal Proceeding pending, or to the Knowledge of the Seller threatened, against
the Seller or to which the Seller is otherwise a party relating to this
Agreement or the Seller Documents or the transactions contemplated hereby.
9




--------------------------------------------------------------------------------






(e)Litigation. There is no Legal Proceeding against Seller or to which Seller is
otherwise a party that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. To the Seller’s Knowledge, no
event has occurred or circumstances exist that does or could result in or serve
as a basis for any such Legal Proceeding.


3.2.    Representations and Warranties of the Buyer


The Buyer represents and warrants to the Sellers that:
(a)Organization of the Buyer. The Buyer is a corporation duly formed, validly
existing, and in good standing under the laws of Delaware.


(b)Authorization of Transaction. The Buyer has full power and authority to
execute and deliver this Agreement and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Buyer in connection with the transactions contemplated by this Agreement
(the “Buyer Documents”) and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement has been, and each of the Buyer Documents will be at or prior to the
Closing, duly and validly executed and delivered by the Buyer and (assuming due
authorization, execution and delivery by each other Party thereto) this
Agreement constitutes, and each of the Buyer Documents when so executed and
delivered will constitute, the valid and legally binding obligation of the
Buyer, enforceable in accordance with their respective terms and conditions.
(c)Noncontravention.


(i)    Neither the execution and the delivery of this Agreement nor any of the
Buyer Documents, nor the consummation of the transactions contemplated hereby or
thereby, will violate any Applicable Law to which the Buyer is subject or any
provision of its Organic Documents.
(ii)    Neither the execution and the delivery of this Agreement nor any of the
Buyer Documents, nor the consummation of the transactions contemplated hereby or
thereby, will conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which the Buyer is
a party or by which it is bound or to which any of its assets are subject.
Except as otherwise disclosed in Exhibit 3.2(c), the Buyer does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Person or Governmental Body in connection with the execution and
delivery of this Agreement and the Buyer Documents or in order for the Parties
to consummate the transactions contemplated by this Agreement.


(d)    Brokers’ Fees. The Buyer has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Seller could become liable or
obligated.


10    






--------------------------------------------------------------------------------




(e)    Litigation. There is no Legal Proceeding against Buyer or to which Buyer
is otherwise a party that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. To the Buyer’s Knowledge,
no event has occurred or circumstances exist that does or could result in or
serve as a basis for any such Legal Proceeding.
(f)    Sufficiency of Funds. At the Closing Date, and at such time as payment
may be required to be made by the Buyer under this Agreement and/or the
Collaboration Agreement, the Buyer will have sufficient funds available to it to
permit the Buyer to pay all amounts payable to the Sellers, including the
Closing Consideration.
(g)    Investment Intent. The Shares are being purchased for the Buyer’s own
account, for investment purposes only and not with the view to, or for resale in
connection with, any distribution or public offering thereof (within the meaning
of such terms in the Securities Act). The Buyer understands that the Shares have
not been registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The Buyer is an “accredited investor” within the
meaning of Rule 501 under the Securities Act.
(h)    Disclosure of Information. The Buyer has had an opportunity to discuss
the Company’s business, management, and financial affairs with the Company’s
management. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Article 4 of this Agreement or the right of the
Buyer to rely thereon.


Article 4

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
[***] represents and warrants to the Buyer that:
4.1    Organization, Qualification, and Corporate Power
The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and duly authorized to conduct business and
in good standing under the laws of each jurisdiction where qualification is
required, except for jurisdictions where the failure to be so qualified would
not cause the Company to experience a Material Adverse Change. The Company has
full power and authority to carry on the businesses in which it is engaged and
to own and use the properties owned and used by it. Exhibit 4.1 lists the
directors and officers of the Company.
4.2    Authorization of Transaction
The Company has full power and authority to execute and deliver each agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by it in connection with the transactions contemplated by this
Agreement (collectively, the “Company Documents”), and to perform its
obligations thereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of each of the Company Documents, and
the consummation of the transactions contemplated thereby, have been duly
authorized and approved by all required action on the part of the Company. Each
of the Company Documents will be at or prior to the Closing, duly and validly
executed and delivered
11
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




by the Company, and (assuming due authorization, execution and delivery by
Buyer) each of the Company Documents to which the Company is a party, when so
executed and delivered, will constitute, the valid and legally binding
obligation of the Company, enforceable in accordance with their respective terms
and conditions.
4.3.    Capitalization
The entire authorized capital stock of the Company consists of 10,000,000 voting
shares of Common Stock, of which 2,060,000 shares of Common Stock are issued and
outstanding as of the date hereof. All of the issued and outstanding shares of
Common Stock have been duly authorized, are validly issued, fully paid, and
nonassessable, are held of record by the Sellers as disclosed in Exhibit 4.3 and
were not issued to or acquired by the Sellers in violation of any Applicable Law
applicable to the Company, or of any agreement to which the Company is a party,
or of any preemptive rights granted by the Company or, to the Knowledge of the
Company, any other Person. Except as disclosed in Exhibit 4.3, (i) no shares of
capital stock or other equity interests of the Company are reserved for
issuances or are held as treasury shares, (ii) there are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments relating to the
capital stock or other equity interests of the Company, granted by the Company
or, to the Knowledge of the Company, any other Person, (iii) there are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company, (iv) there are no
obligations, contingent or otherwise, of the Company or, to the Knowledge of the
Company, any of the Sellers or any other Persons, to purchase, redeem or
otherwise acquire any capital stock or other equity interests of the Company,
(v) there are no agreements or understandings, including voting trusts and
proxies, among or by the Company and any of the Sellers or any other Persons
with respect to the Company, and (vi) there are no dividends which have accrued
or have been declared but are unpaid on the capital stock or other equity
interests of the Company.
4.4    Noncontravention
(a)Except as disclosed in Exhibit 4.4, neither the execution and the delivery of
this Agreement or the Company Documents, nor the consummation of the
transactions contemplated hereby, will violate any Applicable Law to which the
Company is subject or any provision of the Organic Documents of the Company.
(b)Except as disclosed in Exhibit 4.4, neither the execution and the delivery of
this Agreement or the Company Documents, nor the consummation of the
transactions contemplated hereby, will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any material agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets). Except as disclosed in Exhibit 4.4, the
Company does not need to give any notice to, make any filing with, or obtain any
authorization, consent (all of which have already been obtained), or approval of
any Person or Governmental Body in connection with the execution and delivery of


12    




--------------------------------------------------------------------------------




this Agreement and the Company Documents and in order for the Parties to
consummate the transactions contemplated by this Agreement.


4.5.    Brokers’ Fees
Except as disclosed in Exhibit 4.5, the Company has no liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
4.6.    Other Matters
Attached hereto as Exhibit 4.6 is an update to the representations contained in
Exhibit B to the Collaboration Agreement and updated counterparts of the
exhibits to the Collaboration Agreement referred to in Exhibit B of the
Collaboration Agreement. The representations and warranties in Exhibit 4.6 are
true and correct, in each case, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties are true and correct on and as of such
earlier date).
4.7.    Performance under Collaboration Agreement
The Company has complied in all material respects with the terms and conditions
of the Collaboration Agreement, the Company is not in material breach or default
under the Collaboration Agreement, and no event has occurred which with notice
or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the Collaboration Agreement.
Article 5

POST-CLOSING COVENANTS


The Parties agree as follows with respect to the period following the Closing.
5.1.    Access to Records
After the Closing, Buyer will cause the Company to allow the Seller
Representative to inspect, for all proper purposes, any and all books and
records of the Company existing on the Closing Date as may be reasonably
required in order to allow the Sellers to comply with their obligations to Buyer
or third parties in connection with any Legal Proceedings, except that Buyer
shall not be required to provide access to such books and records in connection
with a dispute between Buyer and the Company and/or any Seller; provided, that
such access will be upon reasonable prior written notice, during normal business
hours, at Sellers’ expense and conducted in a manner so as not to unreasonably
interfere with the Company’s business.
13






--------------------------------------------------------------------------------
















5.2.    Litigation Support


In the event and for so long as any Party (the “Litigating Party”) is actively
contesting or defending against any Legal Proceeding in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, each of the other Parties will reasonably cooperate with
the Litigating Party and his or its counsel in the contest or defense, and make
available their personnel and provide such testimony and access to their books
and records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the Litigating Party (except as
otherwise provided in Article 7), provided that this Section 5.2 shall not apply
in respect of any Legal Proceeding brought against the Litigating Party by any
other Party hereto.
5.3.    Non-Competition; Non-Solicitation


(a)[***] agrees that for a period of three (3) years from and after the Closing
Date, neither he nor any of his Affiliates shall, directly or indirectly, own,
manage, engage in, operate, control, work for, consult with, render services
for, do business with, maintain any interest in (proprietary, financial or
otherwise) or participate in the ownership, management, operation or control of,
any business, whether in corporate, proprietorship or partnership form or
otherwise, engaged in a Restricted Business; provided, however, that the
restrictions contained in this Section 5.3(a) shall not restrict the acquisition
by [***] or any of his Affiliates, directly or indirectly, of less than 2% of
the outstanding capital stock of any publicly traded company engaged in a
Restricted Business.


(b)[***] agrees that for a period of three (3) years from and after the Closing
Date, neither he nor any of his Affiliates shall, directly or indirectly: (i)
cause, solicit, induce or encourage any employees of the Company to leave such
employment or hire, employ or otherwise engage any such individual; or (ii)
cause, induce or encourage any material actual or prospective client, customer,
supplier, or licensor of the Company (including any existing or former customer
of the Company and any Person that becomes a client or customer of the Company
after the Closing) or any other Person who has a material business relationship
with the Company to terminate or modify any such actual or prospective
relationship.
14




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------






5.4.    Confidentiality
Each of the Sellers will treat and hold as confidential all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, Article 5 of the Collaboration Agreement and/or
Section 11.12 of the Collaboration Agreement, and deliver promptly to the Buyer
or destroy, at the request and option of the Buyer, all tangible embodiments of
the Confidential Information which are in his or its possession; provided,
however, that the Sellers may retain, and shall have no obligation to return to
Buyer or destroy, any information provided to the Sellers pursuant to Article 5
of the Collaboration Agreement or generated in connection with the undertakings
described in Section 11.12 of the Collaboration Agreement. In the event that any
of the Sellers is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, that Seller will notify the Buyer promptly of the request or
requirement so that the Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 5.4 at the Buyer’s expense.
5.5.    Tax Matters
(a)Tax Indemnity.
(i)The Sellers hereby agree collectively, in proportion to their respective pro
rata share of the Total Consideration, to be liable for and to indemnify and
hold the Buyer Indemnitees harmless from and against, and pay to the Buyer
Indemnitees, the amount of any and all Losses in respect of (i) all Taxes of the
Company (or any predecessor thereof) for any Pre-Closing Tax Period (determined
as provided in Section 5.5(c)); (ii) the failure of any of the representations
and warranties contained in Section 7.12 of Exhibit 4.6 to be true and correct
in all respects (determined without regard to any qualification related to
materiality or Knowledge contained therein) or the failure to perform any
covenant contained in this Agreement with respect to Taxes; and (iii) any
failure by the Sellers to timely pay any and all Taxes required to be borne by
the Sellers pursuant to Section 8.12.


(ii)The Buyer hereby agrees to be liable for and to indemnify and hold the
Seller Indemnitees harmless from and against, and pay to the Seller Indemnitees,
the amount of any and all Losses in respect of (x) all Taxes of the Company (or
any predecessor thereof) for any Post-Closing Tax Period; and (y) the failure of
the Buyer to perform any covenant contained in this Agreement with respect to
Taxes.
(b)Tax Returns; Payment of Taxes.


(i)    Prior to the Closing Date, the Company shall timely prepare and file with
the appropriate Taxing Authorities all Tax Returns required to be filed on or
before the Closing Date and shall pay all Taxes due with respect to such Tax
Returns or owed (whether or not shown to be due on any Tax Returns).
(ii)    Buyer shall cause the Company to timely prepare and file with the
appropriate Taxing Authorities all Tax Returns related to the Company not
described in subsection (i) above and, subject to the rights to payment from the
Sellers under subsection (iii)
15




--------------------------------------------------------------------------------






below, shall cause the Company to pay all Taxes due with respect to such Tax
Returns or owed (whether or not shown to be due on any Tax Returns). In the case
of any Tax Return required to be filed pursuant to this subsection (ii) that
reflects Taxes that are the subject of indemnification by the Sellers under
Section 5.5(a), above, Buyer shall provide the Seller Representative at least
fifteen (15) Business Days before filing with copies of such completed Tax
Returns, along with supporting workpapers, for the review and approval of the
Seller Representative, such approval not to be unreasonably withheld or delayed.
The Seller Representative and the Buyer shall attempt in good faith to resolve
any disagreements regarding such Tax Returns prior to the due date for filing.
In the event that the Seller Representative and the Buyer are unable to resolve
any dispute with respect to such Tax Returns prior to the due date for filing,
such dispute shall be resolved pursuant to Section 5.5(g), which resolution
shall be binding on the parties.
(iii)Not later than ten (10) Business Days prior to the due date for the payment
of Taxes on any Tax Returns for which the Buyer has filing responsibility
pursuant to subsection (ii), the Sellers shall pay to the Buyer the amount of
Taxes owed by the Sellers, as reasonably determined by the Buyer in accordance
with the provisions of Section 5.5(a) and 5.5(c). No payment pursuant to this
subsection (iii) shall excuse the Sellers from their indemnification obligations
pursuant to Section 5.5(a) if the amount of Taxes for which Sellers are liable
under this Agreement as ultimately determined (on audit or otherwise) for the
periods covered by such Tax Returns exceeds the amount of the Sellers’ payment
under this Section 5.5(b)(iii). If the amount of Taxes for which Sellers are
liable under this Agreement as ultimately determined (on audit or otherwise) for
the periods covered by such Tax Returns is less than the amount of the Sellers’
payment under this Section 5.5(b)(iii), the Buyer shall reimburse to Sellers the
amount of such overpayment not later than ten (10) Business Days following the
date of such ultimate determination.
(c)Allocations; Straddle Period.


(i)    In any case in which a Tax is assessed with respect to a taxable period
that includes the Closing Date (but does not begin or end on that day) (a
“Straddle Period”), the Taxes of the Company, if any, attributable to a Straddle
Period shall be allocated (i) to Sellers for the period up to and including the
close of business on the Closing Date, and (ii) to Buyer for the period
subsequent to the Closing Date. Any allocation of income or deductions required
to determine any Taxes attributable to a Straddle Period shall be made by means
of a closing of the books and records of the Company as of the close of business
on the Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.


(ii)    To the extent that Taxes are not apportioned pursuant to Section
5.5(c)(i) using the closing of the books method, such as in the case of real,
personal and intangible property Taxes, the amount of these Taxes shall be
allocated to the Pre-Closing and Post-Closing Tax Periods based on a fraction,
the denominator of which is the number of days during such Tax Period and the
numerator of which is the number of days in the Straddle Period.
16    




--------------------------------------------------------------------------------






(d)Cooperation. The Seller Representative, the Company, and the Buyer shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all Tax Returns (including amended Tax Returns, if any) and
any other matters relating to Taxes, including maintaining and making available
to each other all records necessary in connection with Taxes and in resolving
Tax Claims.
(e)Tax Refunds. Any refund received by the Company of Taxes attributable to a
Pre-Closing Tax Period (determined in accordance with Section 5.5(c)) shall be
for the account of the Sellers; provided, however, that the Sellers shall not be
entitled to any refund of Taxes to the extent such refund is attributable to the
carryback of losses arising in or attributable to a taxable period (including
the portion of any Straddle Period) beginning after the Closing Date to a
Pre-Closing Tax Period. All other Company Tax refunds, including those described
in clauses (i) and (ii) above, shall be for the account of the Buyer. The Buyer
shall, and shall cause the Company to, forward any Tax refund received by the
Company to which the Sellers may be entitled in accordance with this Section
5.5(e) to the Seller Representative for further distribution to the Sellers as
promptly after such receipt as is commercially practicable.
(f)Tax Audits.
(i)    If notice of any judicial, administrative or arbitral actions, suits,
mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before any Taxing Authority with respect to Taxes of the
Company (a “Tax Claim”) shall be received by any Party for which the other Party
would be liable pursuant to Section 5.5(a), the notified Party shall notify such
other Party in writing of such Tax Claim; provided, however, that the failure of
the notified Party to give the other Party notice as provided herein shall not
relieve such failing Party of its obligations under this Section 5.5 except to
the extent that the other Party is actually and materially prejudiced thereby.
(ii)    he Seller Representative shall have the sole right to represent the
interests of the Company in any Tax Claim relating exclusively to taxable
periods ending on or before the Closing Date if and to the extent the Sellers
are potentially liable for any Taxes resulting therefrom, and to employ counsel
of their choice at their expense; provided, however, that the Seller
Representative may not agree to a settlement or compromise thereof without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld or delayed; and provided, further, that if such Tax Claim involves an
issue that recurs in a Post-Closing Tax Period of Buyer, the Company or any of
their respective Affiliates or otherwise could adversely affect the Buyer, the
Company or any or their respective Affiliates for a Post-Closing Tax Period,
then (A) the Seller Representative and the Buyer shall jointly control the
defense and settlement or compromise of any such Tax Claim and each Party shall
cooperate with the other Party at its own expense, and (B) there shall be no
settlement or closing or other agreement with respect thereto without the
written consent of each of the Buyer and the Seller Representative, which
consents shall not be unreasonably withheld or delayed.
(iii)    In the case of any Tax Claim not described in (ii) above, the Buyer
shall have the right, at the expense of the Sellers to the extent such Tax Claim
is subject to indemnification by the Sellers pursuant to Section 5.5(a) hereof,
to represent the interests of the
17    




--------------------------------------------------------------------------------






Company; provided that in the case of any Tax Claim that is the subject of
indemnification under Section 5.5(a), Buyer shall not settle such claim without
the written consent of the Seller Representative, which consent shall not be
unreasonably withheld or delayed.
(g)Disputes. Any dispute as to any matter covered under this Section 5.5 shall
be resolved by an independent accounting firm mutually acceptable to the Seller
Representative and the Buyer. The fees and expenses of such accounting firm
shall be borne equally by the Sellers, on the one hand, and Buyer on the other.
If any dispute with respect to a Tax Return is not resolved prior to the due
date of such Tax Return, such Tax Return shall be filed in the manner which the
Party responsible for preparing such Tax Return deems correct.
(h)Exclusivity. The indemnification provided for in this Section 5.5 shall be
the sole remedy for any claim in respect of Taxes. In the event of a conflict
between the provisions of this Section 5.5, on the one hand, and the provisions
of Article 7, on the other, the provisions of this Section 5.5 shall control.
For the avoidance of doubt, the limitations contemplated in Section 7.4 shall
not apply to any recovery under Section 5.5(a) hereof.


Article 6

DELIVERABLES AT CLOSING
6.1.    Sellers’ Deliverables
The obligation of the Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to delivery of the following documents
by Sellers:
(a)a certificate of an officer of the Company dated as of the Closing Date and
certifying (i) that correct and complete copies of its Organic Documents are
attached thereto, (ii) that correct and complete copies of each resolution of
its board of directors approving the Company Documents to which it is a party
and authorizing the execution thereof and the consummation of the transactions
contemplated thereby are attached thereto and (iii) the incumbency and
signatures of the persons authorized to execute and deliver the Company
Documents on behalf of the Company;


(b)the resignations, effective as of the Closing, and release of claims to fees
or expenses of each director and officer of the Company whose resignation has
been requested by the Buyer;


(c)duly executed instruments of assignment or transfer from each Seller with
respect to all of his or her Shares;
(d)a FIRPTA Certificate in form and substance satisfactory to the Buyer; and
(e)such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement, each in form and substance
reasonably satisfactory to the Buyer.








18




--------------------------------------------------------------------------------






The Buyer may waive any of the foregoing deliverables specified in this Section
6.1 if it executes a writing so stating at or prior to the Closing.
6.2.    Buyer’s Deliverables
The obligation of the Sellers to consummate the transactions to be performed by
them in connection with the Closing is subject to Buyer’s payment of the Closing
Consideration as provided in Section 2.2 and delivery of the following documents
by Buyer:
(a)a certificate of an officer of the Buyer dated as of the Closing Date and
certifying (i) that correct and complete copies of its Organic Documents are
attached thereto, (ii) that correct and complete copies of each resolution of
its board of directors approving the Buyer Documents to which it is a party and
authorizing the execution thereof and the consummation of the transactions
contemplated thereby are attached thereto and (iii) the incumbency and
signatures of the persons authorized to execute and deliver the Buyer Documents
on behalf of the Buyer;
(b)such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement, each in form and substance
reasonably satisfactory to the Sellers.
The Sellers may waive any of the foregoing deliverables condition specified in
this Section 6.2 if they execute a writing so stating at or prior to the
Closing.
Article 7

REMEDIES FOR BREACHES OF THIS AGREEMENT


7.1.    Survival of Representations and Warranties
The representations and warranties in this Agreement and in any certificate
delivered pursuant hereto shall survive the Closing and shall terminate at the
close of business on the date two (2) years following the Closing Date, except
that the representations and warranties of the Sellers contained in Sections
7.11 and 7.14 of Exhibit 4.6 and in Section 4.7 hereof shall survive the Closing
and shall terminate at the close of business on the date three (3) years
following the Closing Date, and except further that the representations and
warranties of the Sellers contained in Sections 3.1(a), (b)(i) and (c)-(f), 4.1,
4.2, 4.3, 4.4(a), 4.5 and 4.6 to the extent such Section 4.6 relates to the
Fundamental Representations, and of the Buyer contained in Sections
3.2(a)-(c)(i) and (d)-(h), shall survive until 90 days after the expiration of
the applicable underlying statute of limitations; provided, however, that any
obligations under Section 7.2 or 7.3 shall not terminate with respect to any
Losses and Expenses as to which the Person to be indemnified shall have given
notice (stating in reasonable detail the basis of the claim for indemnification)
to the identifying party in accordance with Section 7.4(a) before the
termination of the applicable period for survival of the representation and
warranty pursuant to this Section 7.1.


19






--------------------------------------------------------------------------------




7.2.    Indemnification of Buyer
(a)Each Seller shall severally (but not jointly) defend and indemnify the Buyer,
its Affiliates (including the Company) and each of their officers, directors,
employees, stockholders, agents and representatives (collectively, the “Buyer
Indemnitees”) against and hold them harmless from any Losses and Expenses
suffered or incurred by any such Buyer Indemnitee arising from, relating to or
otherwise:


i.based upon, attributable to or resulting from the failure of any
representation or warranty made by such Seller in Section 3.1 or in any Seller
Document of such Seller to be true and correct in all respects as of the date
hereof and at and as of the Closing Date; or
ii.based upon, attributable to or resulting from any breach of any covenant or
other agreement of such Seller under this Agreement or any Seller Document of
such Seller.
(b)[***] shall defend and indemnify the Buyer Indemnitees against and hold them
harmless from any Losses and Expenses suffered or incurred by any such Buyer
Indemnitee arising from, relating to or otherwise:
i.based upon, attributable to or resulting from the failure of any
representation or warranty made by [***] in Article 4 of this Agreement or by
the Company in any Company Document, as the case may be, to be true and correct
in all respects as of the date hereof and at and as of the Closing Date;
ii.any claim in relation to Taxes, as provided in Section 5.5; and
iii.based upon, attributable to or resulting from that certain engagement letter
between the Company and Torreya Capital, a division of the Financial West
Investment Group, dated October 4, 2012 including any and all amounts now or
hereafter payable by the Company under or in connection with such agreement.


7.3.    Indemnification of Sellers
The Buyer shall defend and indemnify the Sellers and their respective
Affiliates, agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Seller Indemnitees”) against and hold them harmless from any
Losses and Expenses suffered or incurred by any Seller arising from, relating to
or otherwise:
(a)based upon, attributable to or resulting from the failure of any
representation or warranty made by the Buyer in this Agreement or in any Buyer
Document, as the case may be, to be true and correct in all respects as of the
date hereof and at and as of the Closing Date;
(b)based upon, attributable to or resulting from any breach of any covenant or
other agreement of the Buyer under this Agreement or any Buyer Document; and


20    




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




(c)    based upon, attributable to or resulting from any breach of any covenant
or other agreement of the Buyer under Sections 5.1(c) or 11.12 of the
Collaboration Agreement.


7.4.    Limitations on Indemnification for Breaches of Representations and
Warranties


(a)[***] shall not have any liability under Section 7.2(b)(i) unless the
aggregate of all Losses and Expenses relating thereto for which [***] would, but
for this proviso, be liable to indemnify all Indemnified Parties exceeds on a
cumulative basis Fifty Thousand Dollars ($50,000) (the “Indemnification
Threshold”), and then only to the extent the aggregate amount of such Losses and
Expenses exceed the Indemnification Threshold.


(b)The aggregate amount of all Losses and Expenses for which (i) the Sellers in
the aggregate shall be liable pursuant to Sections 7.2(a) or 7.2(b) shall not
exceed the Total Consideration and (ii) any Seller individually shall be liable
pursuant to Sections 7.2(a) shall not exceed such Seller’s pro rata portion of
the Total Consideration. The aggregate amount of all Losses and Expenses for
which Buyer shall be liable pursuant to 7.3 shall not exceed the Total
Consideration.


(c)The limitations on indemnification set forth in Sections 7.4(a) and Section
7.4(b) shall not apply to Losses and Expenses related to the failure to be true
and correct of any of the representations and warranties contained in Sections
3.1(a), 3.1(b)(i), 3.1(c)-(f), 3.2(a)-(c)(i), 3.2(d)-(h), 4.1, 4.2, 4.3, 4.4(a),
4.5 and 4.6 to the extent such Section 4.6 relates to the Fundamental
Representations.
(d)In the event a Party is entitled to recover the same Losses under more than
one provision of this Agreement, such Party shall only be permitted to recover
such Losses one time, and without duplication.


(e)Notwithstanding the foregoing, this Section 7.4 shall not (i) limit the
rights of the Parties to seek equitable remedies (including specific performance
or injunctive relief) or (ii) apply in respect of any claim of fraud, including
any tort claim or cause of action based upon, arising out of or related to any
intentional misrepresentation made in or in connection with this Agreement or as
an inducement to enter into this Agreement.


(f)    Subject to Section 7.4(d), the Parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims on the part of any
other Party hereto in connection with the transactions contemplated by this
Agreement for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article 7.28




21




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




7.5.    Notice of Claim
(a)Any Party seeking indemnification hereunder (the “Indemnified Party”) shall
give to the Party obligated to provide indemnification to such Indemnified Party
(the “Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail
the facts giving rise to any claim for indemnification hereunder and shall
include in such Claim Notice a reference to the provision of this Agreement,
Seller Document, Company Document or Buyer Document upon which such claim is
based; provided, that a Claim Notice in respect of any Legal Proceeding by or
against a third Person as to which indemnification will be sought shall be
given, promptly reasonable after the action or suit is commenced; and provided,
further, that failure to give such notice shall not relieve the Indemnitor of
its obligations hereunder except to the extent it shall have been actually
prejudiced by such failure.
(b)After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article 7 shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
Governmental Body of competent jurisdiction; or (iii) by any other means to
which the Indemnified Party and the Indemnitor shall agree. The judgment or
decree of a court shall be deemed final when the time for appeal, if any, shall
have expired and no appeal shall have been taken or when all appeals taken shall
have been finally determined. Following such determination of the amount of
indemnification, the Indemnified Party shall forward to the Indemnitor written
notice of any sums due and owing by the Indemnitor and the Indemnitor shall pay
all of such sums so due and owing within five (5) Business Days by wire transfer
of immediately available funds.
7.6.    Third Person or Governmental Body Claims


(a)The Indemnitor shall have the right to conduct and control, through counsel
of its choosing, who is reasonably satisfied to the Indemnified Party, the
defense, compromise or settlement of any third Person or Governmental Body
claim, action or suit (a “Third Party Claim”) against any Indemnified Party as
to which indemnification will be sought by such Indemnified Party from such
Indemnitor hereunder. If the Indemnitor acknowledges its obligation and elects
to defend against, compromise, or, settle any Third Party Claim which relates to
any Losses indemnified by it hereunder, it shall within five (5) Business Days
of the Indemnified Party’s claim notice with respect to such Third Party Claim
in accordance with Section (a) (or sooner, if the nature of the Third Party
Claim so requires) notify the Indemnified Party of its intent to do so;
provided, that the Indemnitor must conduct the defense of the Third Party Claim
actively and diligently thereafter in order to preserve its rights in this
regard. If the Indemnitor elects not to defend against, negotiate, settle or
otherwise deal with any Third Party Claim which relates to any Losses
indemnified against hereunder or fails to notify the Indemnified Party of its
election as herein provided, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Third Party Claim. The Parties
shall, in connection with any Third Party Claim the Indemnitor has elected to
defend against, compromise or settle, furnish such records, information as may
be reasonably requested by the in connection therewith. The Indemnified Party
may participate, through counsel chosen by it and at its own expense, in the
defense of any Third Party Claim as to which the Indemnitor has so elected to
conduct and control the defense compromise or settlement thereof; provided,
however, that such Indemnified


22




--------------------------------------------------------------------------------






Party shall be entitled to participate in any such defense with separate counsel
at the expense of the Indemnitor, if (i) so requested by the Indemnitor to
participate or (ii) in the reasonable opinion of counsel to the Indemnified
Party, a conflict or potential conflict exists between the Indemnified Party and
the Indemnitor that would make such separate representation advisable; and
provided, further, that the Indemnitor shall not be required to pay for more
than one such counsel for all Indemnified Parties in connection with any Third
Party Claim. Notwithstanding anything in this Section 7.6 to the contrary,
neither the Indemnitor nor the Indemnified Party shall, without the written
consent of the other party, settle or compromise any Third Party Claim or permit
a default or consent to entry of any judgment unless the claimant or claimants
and such party provide to such other party an unqualified release from all
liability in respect of the Third Party Claim.
 
(b)Notwithstanding the provisions of Section (a), in the event of any claim for
injunctive or other equitable relief against the Buyer that would if successful
reasonably be expected to have a material and continuing effect on the Company,
and for which the Buyer would be entitled to indemnification, the Buyer may
assume the defense of such claim at the cost and expense of the Sellers.


7.7.    Purchase Price Adjustment


Any indemnification payment made by the Buyer or any Seller under this Article 7
or Section 5.5 shall be treated by the Buyer and the Sellers as an adjustment to
the Closing Consideration for federal, state and local Tax purposes.
7.8.    Calculation of Losses


Notwithstanding anything to the contrary set forth herein, solely for purposes
of Section 7.2 in determining the amount of any Losses and Expenses suffered or
incurred by any Buyer Indemnitee related to a breach of any representation or
warranty of any Seller, but not whether there has occurred any such breach, the
representations and warranties set forth in this Agreement shall be considered
without regard to any “material,” “Material Adverse Change” or similar
qualifications set forth therein.
7.9.    No Contribution


The Sellers shall have no right of contribution or other recourse against the
Company or its directors, officers, employees, Affiliates, agents, attorneys,
representatives, assigns or successors for any Third Party Claims asserted by
the Buyer, it being acknowledged and agreed that the covenants and agreements of
the Company are solely for the benefit of the Buyer.26


23






--------------------------------------------------------------------------------




7.10.    Offset Rights
Buyer shall have the right to set off any amounts owed by the Sellers to Buyer
under this Agreement against any amounts owed by Buyer to the Sellers under the
Collaboration Agreement. If PDI intends to exercise such right, it shall provide
written notice to the Seller Representative, and if the Seller Representative
disputes PDI’s notice, the amount claimed to be subject to set-off shall
thereafter be paid by PDI into escrow until the claim is resolved by (a) written
agreement of PDI and the Seller Representative, or (b) a final, non-appealable
judgment or decree of any Governmental Body. If such resolution upholds the
set-off in whole or in part, the funds paid into escrow shall be released first
to PDI in an amount equal to the amount of such determination, and the remaining
escrow funds, if any, shall then promptly be released to the Seller
Representative. If such resolution denies the set-off, the funds paid into
escrow shall promptly be released to the Seller Representative. Notwithstanding
the foregoing, all funds paid into escrow shall promptly be released to the
Seller Representative if the dispute has not been resolved within 180 days after
delivery by PDI of the applicable set-off notice to the Seller Representative,
or such longer period as PDI and the Seller Representative may agree, if prior
to the conclusion of such period neither PDI nor the Seller Representative has
commenced a Legal Proceeding with respect to the claimed set-off.
Article 8

MISCELLANEOUS
8.1.    Seller Representative
(a)By virtue of the adoption of this Agreement by the Sellers other than [***],
and without further action of any such Seller, each such Seller shall be deemed
to have irrevocably constituted and appointed [***] (and by execution of this
Agreement [***] hereby accepts such appointment) as agent and attorney-in-fact
(in such capacity, the “Seller Representative”) for and on behalf of the Sellers
(in their capacity as such), with full power of substitution, to act in the
name, place and stead of each Seller with respect to and in connection with and
to facilitate the consummation of the transactions contemplated hereby,
including the taking by the Seller Representative of any and all actions and the
making of any decisions required or permitted to be taken by the Seller
Representative under Section 2.2 or Article 7. The power of attorney granted in
this Section 8.1 is coupled with an interest and is irrevocable, may be
delegated by the Seller Representative and shall survive the death or incapacity
of each Seller. No bond shall be required of the Seller Representative, and the
Seller Representative shall receive no compensation for his services.
(b)    The Seller Representative shall not be liable to any Person for any act
taken in good faith and in the exercise of his reasonable judgment and arising
out of or in connection with the acceptance or administration of his duties
under this Agreement (it being understood that any act done or omitted pursuant
to the advice of legal counsel shall be conclusive evidence of such good faith
and reasonable judgment), and shall not be liable for, and may seek
indemnification from the Sellers for, any Losses incurred by the Seller
Representative, except to the extent of any Losses actually incurred as a
proximate result of the gross negligence or bad faith of the Seller
Representative. The Seller Representative shall be entitled to recover any
out-of-pocket costs
24
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




and expenses reasonably incurred by the Seller Representative in connection with
actions taken by the Seller Representative pursuant to the terms of Section 2.2
or Article 7 of this Agreement or Article 5 or Section 11.12 of the
Collaboration Agreement (including the payment of brokers’ fees and expenses,
the hiring of legal counsel and the incurring of legal fees and costs), from the
Sellers jointly and severally, including, without limitation, by deducting such
costs and expenses from amounts otherwise distributable to the Sellers.
(c)    From and after the date of this Agreement, any decision, act, consent or
instruction of the Seller Representative with respect to Section 2.2 or Article
7 shall constitute a decision of all Sellers and shall be final, binding and
conclusive upon each Seller, and the Buyer may rely upon any decision, act,
consent or instruction of the Seller Representative as being the decision, act,
consent or instruction of each Seller. Buyer is hereby relieved from any
liability to any Person for any acts done by Buyer in accordance with any such
decision, act, consent or instruction of the Seller Representative.
8.2.    Press Releases and Public Announcements


No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the Buyer and the Seller Representative; provided, however, that any Party may
make any public disclosure it believes in good faith is required by Applicable
Law or any listing or trading agreement concerning its publicly-traded
securities (in which case the disclosing Party will use all commercially
reasonable efforts to advise the other Parties prior to making the disclosure).
8.3.    No Third-Party Beneficiaries


Except as specifically provided in Section 8.5, this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
8.4.    Entire Agreement


This Agreement (including the documents referred to herein), the Seller
Documents, the Company Documents, the Buyer Documents and the Confidentiality
Agreement constitute the entire understanding and agreement among the Parties
with respect to the subject matter hereof and supersede any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.


25




--------------------------------------------------------------------------------






8.5.    Succession and Assignment


This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties; provided,
however, that the Buyer may (i) assign this Agreement and/or any or all of its
rights and interests hereunder to any entity with which it may merge or
consolidate, or which acquires all or substantially all of its business and
assets, (ii) assign this Agreement and/or any or all of its rights and interests
hereunder to one or more of its Affiliates, and/or (iii) designate one or more
of its Affiliates to perform its obligations hereunder. In addition, rights
provided to Sellers under this Agreement are not transferrable or assignable
under any circumstance without a written opinion of counsel for Buyer that such
transfer or assignment complies with applicable securities laws.
8.6.    Counterparts


For the convenience of the Parties, this agreement may be executed in
counterparts and by facsimile or email exchange of pdf signatures, each of which
counterpart shall be deemed to be an original, and both of which taken together,
shall constitute one agreement binding on the Parties.
8.7.    Notices
All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if (and then two (2) Business Days after)
it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:
IF TO THE SELLERS:
[***]


COPY TO:
Thompson Hine LLP
335 Madison Avenue
12th Floor
New York, NY 10017-4611


Attn: Faith L. Charles, Esq.







26
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------






IF TO THE BUYER:
[PDI, Inc.]
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054


Attn: Jeffrey Smith., CFO
COPY TO:
Norris McLaughlin & Marcus, P.A.
721 Route 202-206, Suite 200
Bridgewater, NJ 08807


Attn: David Blatteis, Esq.

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, or ordinary mail, but not electronic mail or messaging), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.
8.8.    Governing Law


This Agreement, and all claims or causes of action that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or covenant made in or in connection
with this Agreement or as an inducement to enter into this Agreement), shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to contracts made and performed in such State without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New Jersey.
8.9.    Submission to Jurisdiction; Consent to Service of Process
(a)The Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New
Jersey over any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby and each Party hereby irrevocably agrees
that all claims in respect of such dispute or any suit, action proceeding
related thereto may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
27




--------------------------------------------------------------------------------




    
(b)Each of the Parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 8.7.
(c)THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
8.10.    Amendments and Waivers
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. No failure on
the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.
8.11.    Severability
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


28








--------------------------------------------------------------------------------








8.12.    Expenses
Each Party will bear its and their own costs and expenses (including legal fees
and expenses) incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and each other agreement, document and
instrument contemplated by this Agreement. All transfer Taxes and other expenses
required to complete the sale of the Shares shall be borne by the Sellers.
8.13.    Further Assurances
The Parties will from time to time do and perform such additional acts and
execute and deliver such additional documents and instruments as may be required
by Applicable Law or reasonably requested by any Party to establish, maintain or
protect its rights and remedies or to effect the intents and purposes of this
Agreement and the other documents delivered in connection with the Closing.
Without limiting the generality of the foregoing, each party agrees to endorse
(if necessary) and deliver to the other, promptly after its receipt thereof, any
payment or document which it receives after the Closing Date and which is the
property of the other.
8.14.    Release
Effective as of the Closing, each [***] Shareholder on behalf of himself or
herself and his or her respective Affiliates hereby releases, remises and
forever discharges, to the extent permitted by law, any and all rights and
claims that he or she has had, now has or might now have against the Company,
except with respect to or in connection with (a) matters which such [***]
Shareholder is entitled to indemnification pursuant to this Agreement, (b)
indemnification as an officer or director arising under the Company’s
Certificate of Incorporation or Bylaws, the Delaware General Corporation Law or
any insurance policy, (c) obligations of the Company under this Agreement,
Article 5 or Section 11.12 of the Collaboration Agreement, or any other document
or instrument executed and delivered by the Company pursuant to this Agreement
and (d) accrued but unpaid compensation payable to any [***] Shareholder in his
or her capacity as a consultant of the Company in the ordinary course of their
consultancy for periods prior to the Closing provided same is disclosed at
Closing as a Company GAAP Liability or on Exhibit 2.2(a). Each [***] Shareholder
has been advised by, or has had the opportunity to be advised by and has waived
such opportunity, independent legal counsel and is familiar with the provisions
of certain state laws that provide, in effect, that a general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.
8.15.    Incorporation of Exhibits
The Exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.
[signature page follows]
29
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
SELLERS:




______________________________
[***]


____________________
[***]


____________________
[***]


____________________
[***]
BUYER:


[PDI, INC.]




By:


Title:















30
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




    


EXHIBIT 3.1(b)


None


























31




--------------------------------------------------------------------------------








EXHIBIT 3.1(c)


See Engagement letter, between [***] and Torreya Capital, a division of the
Financial West Investment Group, dated October 4, 2012.
































32
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.










--------------------------------------------------------------------------------






EXHIBIT 3.1(d)


None


















33




--------------------------------------------------------------------------------






EXHIBIT 3.2(c)


None
















34




--------------------------------------------------------------------------------






EXHIBIT 4.3


None




















35




--------------------------------------------------------------------------------






EXHIBIT 4.4


None
























































36


